Citation Nr: 0935502	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  04-41 713	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for diabetes mellitus.

2. Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease with hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran had active military service from November 1951 to 
September 1953, and from May 1958 to March 1978.

This matter comes before the Board of Veterans; Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran subsequently perfected this 
appeal.

In a May 2007 decision, the Board declined to reopen the 
Veteran's service connection claims for diabetes mellitus and 
coronary artery disease with hypertension, as new and 
material evidence had not been received.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Judgment dated in 
March 2008, the Court vacated the Board's May 2007 decision 
and dismissed the appeal due to the death of the Veteran.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from 
November 1951 to September 1953, and from May 1958 to March 
1978.  

2.  The Veteran appealed the Board's May 2007 decision to the 
Court.

3.  In December 2007, VA learned that the Veteran died in 
November 2007, while this case was pending.  

4.  In March 2008, the Court entered Judgment that dismissed 
the Veteran's appeal to the Court and vacated the Board's May 
2007 decision, and in May 2008, the Court issued its mandate.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an 
adverse determination of the Board with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the appropriate remedy is to vacate the 
Board's decision and dismiss the appeal before the Court.  
See, e.g., Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If 
the Court vacates the Board's decision in that situation, its 
action has the legal effect of nullifying the underlying 
adjudication by the agency of original jurisdiction (AOJ).  
See, e.g., 38 C.F.R. § 20.1104 (2008); Yoma v. Brown, 8 Vet. 
App. 298 (1995).  In such a situation, because there is no 
longer a viable underlying decision by the AOJ, the Board is 
without jurisdiction to take further action on the merits of 
the Veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2008); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997).

In the present case, the record shows that the Board 
determined that new and material evidence had not been 
received to reopen the Veteran's service connection claims 
for diabetes mellitus and coronary artery disease with 
hypertension in May 2007.  The Veteran appealed the Board's 
decision to the Court.  Unfortunately, however, he died in 
November 2007, while his appeal to the Court was pending.  In 
February 2008, the Court issued a Memorandum Decision that 
dismissed the Veteran's appeal to the Court and vacated the 
Board's May 2007 decision, per Landicho.  Judgment was issued 
in March 2008, and the Court issued its mandate in May 2008.

Under applicable law, outlined above, and in light of the 
Court's decision in this case, it is the Board's conclusion 
that it does not have jurisdiction to take further action on 
the merits of the Veteran's appeal.  Inasmuch as the Board's 
May 2007 decision has been vacated, and the underlying 
decision by the RO nullified, there is no legal basis upon 
which the Board may proceed further.  The appeal must be 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2008).


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department ofVeterans Affairs


